Citation Nr: 0901510	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-02 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
rating decisions, dated prior to the March 1996 rating 
decision in which a 70 percent evaluation was assigned for 
post-traumatic stress disorder (PTSD), from January 31, 1995.  

2.  Entitlement to an initial rating in excess of 10 percent 
for PTSD.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant served on active duty from April 1971 to 
January 1973.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Milwaukee, 
Wisconsin, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, and as reflected in the January 2005 claim, the 
Board notes that the appellant has asserted that he is 
entitled to a 70 percent evaluation from the date he filed 
his claim for service connection for PTSD in 1986, and that 
all rating decisions, dated prior to the March 1996 rating 
decision, in which a 70 percent evaluation was assigned, from 
January 31, 1995, contain CUE.  The Board notes that service 
connection for PTSD was granted in a September 9, 1986 rating 
decision and 10 percent disability evaluation was assigned, 
and thereafter, staged ratings were assigned in decisions 
dated in October 1986, April 1987, and June 1991, and in a 
March 1996 rating decision, a 70 percent evaluation was 
assigned for PTSD, from January 31, 1995.  Regardless, in 
light of the Board's finding that the September 9, 1986 
rating decision has not become final, the issue in regard to 
CUE in all rating decisions, dated prior to the March 1996 
rating decision, in which a 70 percent evaluation was 
assigned, from January 31, 1995, must be deferred pending the 
development below.  

In that regard, and as noted in an April 2001 AOJ report of 
contact, on February 11, 1987, the appellant filed a notice 
of disagreement, stating that he was appealing the 10 percent 
evaluation assigned for PTSD.  The Board notes that while the 
notice of disagreement references an October 1986 rating 
decision, the only rating decision dated in 1986 in the file 
is the September 1986 rating decision, the notice of 
disagreement referenced psychiatric symptoms, and thus, the 
Board finds that it is reasonable to conclude that the notice 
of disagreement pertained to the September 1986 rating 
decision.  In addition, the Board notes that while the date 
handwritten at the top of the notice of disagreement is 
February 1986, the notice of disagreement is date stamped as 
received by VA on February 11, 1987.  

In this case, the Board finds that the appellant submitted a 
timely notice of disagreement with the September 9, 1986 
rating decision, on February 11, 1987.  In light of this 
finding, a statement of the case must be issued in regard to 
this issue.  The AOJ has not issued a statement of the case 
which addresses the appellant's notice of disagreement as to 
entitlement to an initial evaluation in excess of 10 percent 
for PTSD.  The Court has directed that where an appellant has 
submitted a timely notice of disagreement with an adverse 
decision and the AOJ has not subsequently issued a statement 
of the case addressing the issue, the Board should remand the 
issue to the AOJ for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
Thereafter, the appellant must submit a timely substantive 
appeal in order for the issue to be perfected for appeal to 
the Board.  38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the 
case on the issue of entitlement to an 
initial evaluation in excess of 10 percent 
for PTSD.  The appellant and his 
accredited representative should be given 
the appropriate opportunity to respond to 
the statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

